Citation Nr: 0737890	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to an increased disability rating for 
duodenal ulcer disease and gastroesophageal reflux disease 
(GERD), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's petitions to 
reopen his previously denied claims for service connection of 
a heart disability and a back disability, as well as denied 
his claim of entitlement to service connection for a 
psychiatric disability.  This rating decision also granted 
the veteran an increased, 20 percent disability rating for 
his duodenal ulcer disease and GERD, effective June 8, 2004.  
The veteran has not indicated that he is satisfied with this 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even 
if a rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim for an increased rating for his service-
connected duodenal ulcer disease and GERD.  So, regrettably, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.

A review of the claims folder also reflects that the veteran 
petitioned to reopen previously denied claims of entitlement 
to service connection for gout, bilateral knee disability, 
flat feet, and hearing loss at the time of his June 2004 
claim.  These issues are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
heart and back disabilities.

2.  Evidence added to the record since the RO's July 1993 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claims, nor does it raise a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for heart and back 
disabilities.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's psychiatric disability is causally 
or etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  The July 1993 RO decision that denied the veteran's 
claims of entitlement to service connection for heart and 
back disabilities is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2005).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a heart disability.  38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).

3.  New and material evidence has not been received to reopen 
the claim for service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).

4.  A psychiatric disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
petitions to reopen the previously denied claims and his new 
claim for service connection.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims.  

The Board finds that the July 2004 VCAA notification letter 
is sufficiently compliant with Kent.  This letter 
specifically informed the veteran as to what evidence would 
be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The veteran was told to 
submit evidence pertaining to the reason his claims were 
previously denied and the letter notified the veteran of the 
reason for the prior final denials (i.e., the elements of the 
service connection claims that were deficient).  As such, the 
veteran had actual notice of the information and evidence 
necessary to reopen his claims of service connection for 
heart and back disabilities.  Sanders v. Nicholson, No. 2006-
7001, 2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. May 16, 
2007). 

In addition, a March 2007 VA letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's petitions to reopen his previously 
denied claims for service connection for heart and back 
disabilities, and his new claim for service connection for a 
psychiatric disability, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial VCAA notice.  As such, there was no 
defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his petitions to reopen and his 
claim for service connection, including a transcript of the 
veteran's testimony before the undersigned Veterans Law Judge 
(VLJ).  The Board has carefully reviewed such statements and 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's petitions to reopen his previously denied 
claims and his new claim for service connection. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

New and Material Evidence

The veteran's claims of entitlement to service connection for 
a heart disability and a back disability were initially 
adjudicated by the RO in a July 1993 rating decision.  That 
decision was not appealed, and is final.  See 38 U.S.C.A. § 
7105. 

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the issue was 
previously characterized, the initial question before the 
Board is whether new and material evidence has been 
presented.

The evidence of record at the time of the final rating 
decision in July 1993 included the veteran's service medical 
records and VA medical records.  The service medical records 
show that the veteran was treated on several occasions for 
complaints of back pain during service, wherein he was 
diagnosed with mild scoliosis and strain.  Service medical 
records also show that x-rays of the chest, lungs, and heart 
were repeatedly normal, as were his EKGs.  His November 1984 
retirement examination report showed that the veteran had a 
normal spine and musculoskeletal system, as well as a normal 
evaluation of the heart, lungs, chest, and vascular system.

VA treatment records dated June 1991 show that the veteran 
underwent an aortic valve replacement in June 1991.  Other 
treatment records show that the veteran was treated for 
muscular chest pain, aortic insufficiency, hypertension, and 
chronic obstructive pulmonary disease (COPD).

The evidence added to the record subsequent to the RO's July 
1993 rating decision includes VA medical records and private 
treatment records and evaluations associated with the 
veteran's claim for Social Security Administration (SSA) 
disability benefits.  VA radiology reports indicate that x-
rays of the veteran's thoracic and cervical spines were 
normal.  He was also seen for atypical musculoskeletal chest 
pain and chronic low back pain.  A May 2001 EKG was negative 
for inducible ischemia.  His January 2001 Social Security 
Disability Determination and Transmittal lists aortic valve 
disease as his secondary diagnosis.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final rating decision in 1993.  The 
treatment records and the SSA records are not cumulative and 
redundant of the evidence in the claims file at the time of 
the RO's July 1993 rating decision.  Thus, that evidence is 
considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's July 1993 denial was that 
there was no medical evidence of record demonstrating that 
the veteran's heart disability was incurred or aggravated 
during his military service and that there was no evidence of 
a chronic back disability at discharge or after his service.   

Many of the records submitted by him during the years since 
that prior RO decision refer only to the evaluation and 
treatment, i.e., the current diagnosis and severity, of his 
heart and back disabilities.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence.).  

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his heart and back disabilities 
began while he was in the military.  Such statements are 
presumed credible when considered in conjunction with a 
petition to reopen previously denied claims.  However, such 
statement must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claims.  Nevertheless, the 
veteran has not provided any objective medical evidence 
indicating that his current heart and back disabilities are 
related to his military service.  As such, the additional 
evidence considered in conjunction with the record as a whole 
does not raise a reasonable possibility of substantiating the 
claims.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claims for service connection for 
heart and back disabilities has not been received subsequent 
to the final rating decision in July 1993.  In the absence of 
new and material evidence, the benefit-of-the-doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As such, the veteran's claims are not reopened.

Service Connection

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran's service medical 
records show that he was treated for anxiety during his 
service, but points out that this was noted as related to the 
veteran's personal problems.  In this regard, the Board notes 
that the veteran's service medical records showed several 
complaints of nervousness and anxiety due to family problems 
and treatment for his ulcer disorder; the impression was 
situational anxiety.  Furthermore, the veteran's retirement 
examination report was negative for evidence of a psychiatric 
disorder, noting that a clinical psychiatric evaluation was 
normal.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  Likewise, the veteran expressly 
denied a personal history of psychosis, nervousness, and 
depression.  This is probatively significant and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any psychiatric 
problems at that time, or during his period of active 
military service, then he would have at least mentioned this 
during his November 1984  military examination.  

Moreover, there is no objective evidence of continuity of 
symptomatology during the intervening years between his 
treatment for situational anxiety related to his family 
problems and ulcer disease during his service and his June 
2000 diagnoses of an adjustment disorder with anxiety and a 
generalized anxiety disorder, and July 2000 diagnosis of 
major depressive disorder.  See Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

More significantly, there currently is no persuasive medical 
nexus evidence of record indicating the veteran has 
psychiatric disability, as a result of his service in the 
military.  None of the veteran's treating providers found a 
relationship between the veteran's current anxiety disorder 
and his military service.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his psychiatric disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The petition to reopen the claim for service connection for a 
heart disability is denied.

The petition to reopen the claim for service connection for a 
back disability is denied.

Service connection for a psychiatric disability is denied.


REMAND

With regard to the veteran's claim for a higher disability 
rating for his duodenal ulcer disease and GERD, according to 
the veteran's testimony at his August 2007 hearing, he has 
recently been diagnosed with anemia and weight loss.  
(Transcript at page 7.)  However, the veteran's claims file 
does not contain any treatment records related to his 
duodenal ulcer disease and GERD subsequent to September 2005.  
Additional records may contain important medical evidence or 
confirmation of the veteran's assertions.  VA must make a 
"reasonable effort" to obtain these and other relevant 
records.  If the RO did make a reasonable effort to obtain 
all of the veteran's VA medical treatment records, but they 
were unavailable, there is no specific indication in the file 
that these records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2005).  As VA has a duty to request all available and 
relevant records from Federal agencies, including VA medical 
records, another search must be made for any additional VA 
medical records that might be available for consideration in 
this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, while the Board realizes the veteran underwent 
a VA examination in September 2004 concerning his duodenal 
ulcer disease and GERD, the report of that evaluation does 
not provide the objective clinical findings necessary to 
properly evaluate the current severity of this condition 
under the Rating Schedule.  See 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7305 (2007).  To effectively evaluate his 
duodenal ulcer disease and GERD, a more recent objective 
characterization of this disorder and its associated 
symptomatology is required.  In particular, it is unclear 
from the medical evidence of record whether, as the veteran 
and his representative allege, the veteran's service-
connected duodenal ulcer disease and GERD are worse now than 
they were during the previous evaluation.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is 
appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995).

So the veteran should be afforded another VA evaluation to 
better delineate the current severity, symptomatology, and 
manifestations of his duodenal ulcer disease and GERD.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Centers in Oklahoma City and Muskogee, 
Oklahoma from September 2005 to the 
present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the veteran for another VA 
digestive examination to ascertain the 
current severity and manifestations of 
his service-connected duodenal ulcer 
disease and GERD.  Conduct all testing 
and evaluation needed to make this 
determination.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
duodenal ulcer disease and GERD, as 
opposed to symptoms referable to any 
other service-connected or nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided. 

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


